Citation Nr: 1016139	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-21 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss and, if so, whether the reopened claim may be granted.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a skin disability.  

4.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.  

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.

ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel
INTRODUCTION

The Veteran served on active duty from February 1973 to 
January 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated February 2005 and April 
2005 from the Department of Veterans Affairs (VA) Regional 
Office (RO) above.  

The issue of entitlement to service connection for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
Veteran.  


FINDINGS OF FACT

1.  In an October 1979 rating decision (issued in November 
1979), the RO denied entitlement to service connection for 
bilateral hearing loss.  The Veteran did not appeal that 
decision, and it became final.

2.  Evidence received since the final October 1979 rating 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim, is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim.  

3.  The competent and probative evidence of record 
preponderates against a finding that the Veteran has current 
bilateral hearing loss that is due to any incident or event 
in active military service, and sensorineural hearing loss as 
an organic disease of the nervous system is not shown to have 
been manifested to a compensable degree within one year after 
separation from service.

4.  The competent and probative evidence of record 
preponderates against a finding that the Veteran currently 
has tinnitus that is due to any incident or event in active 
military service, and tinnitus as an organic disease of the 
nervous system is not shown to have been manifested within 
one year after separation from service.

5.  The competent and probative evidence of record 
preponderates against a finding that the Veteran currently 
has a skin disorder that is due to any incident or event in 
active military service.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for bilateral hearing loss 
has been received, and the Veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R.  § 3.156(a) (2009).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2009).  

3.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus, as an organic disease of the nervous 
system, be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

4.  A skin disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1101, 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

If new and material evidence has been submitted, the Board 
may proceed to evaluate the merits of the claim, but only 
after ensuring that VA's duty to assist has been fulfilled.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  
If the Board finds that new and material evidence has not 
been submitted, it is unlawful for the Board to reopen the 
claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Entitlement to service connection for bilateral hearing loss 
was denied in a rating decision dated October 1979.  The RO 
denied the Veteran's claim because hearing loss, as defined 
by VA, was not shown by the evidence of record, including the 
service treatment records.  The Veteran was informed of the 
RO's determination in November 1979; however, he did not 
initiate an appeal as to the RO's decision.  Therefore, the 
October 1979 rating decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).  

At the time of the last final decision, there was no 
competent medical evidence of a current hearing disability, 
as defined by VA.  Since the October 1979 rating decision, 
evidence has been obtained that shows the Veteran's hearing 
impairment meets the criteria to be considered a disability 
by VA.  See September 2009 VA examination report.  In 
determining whether new and material evidence has been 
submitted to reopen a claim for service connection, the Board 
presumes the credibility of all evidence.  Therefore, the 
Board finds that such evidence is new, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim for entitlement to service connection for bilateral 
hearing loss may be reopened.  See 38 U.S.C.A. § 5108.  

The Board will proceed to evaluate the merits of the claim.  
The Veteran will not be prejudiced thereby, as he has been 
advised of the law and regulations pertaining to entitlement 
to service connection and has been afforded an opportunity to 
present argument and evidence in support of his claim.  
Moreover, review of the record reveals the RO has considered 
the claim on the merits.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2009).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including diabetes mellitus and other 
organic diseases of the nervous system, such as hearing loss 
and tinnitus, become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  Depending on the evidence and contentions of record 
in a particular case, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Hearing Loss and Tinnitus

The Veteran has asserted that service connection is warranted 
for bilateral hearing loss and tinnitus because he believes 
his current hearing impairment is a result of his exposure to 
significant noise during military service.  Specifically, the 
Veteran has reported that, during his service at Clark Air 
Force Base, he was exposed to noise from jet engines while 
working on the flight line loading and unloading cargo from 
planes.  See August 2005 statement from Veteran.  He has 
stated that, while performing his duties, other aircraft were 
arriving and departing the base, which also exposed him to 
high levels of jet engine noise.  See November 2006 VA Form 
9.  The Veteran has also reported that he wore ear protection 
during service but, even with protective earmuffs, there was 
no way to eliminate the noise hazards.  See September 2008 
statement from Veteran.  

With regard to his tinnitus, the Veteran has reported that 
the ringing in his ears began during military service.  He 
reported, however, that the tinnitus went away and did not 
come back for a long time.  See August 2005 statement from 
Veteran.  

Due to the similar medical history and evidence related to 
the two claims, as well as the similar disposition of the 
issues, the Board will address them in common discussion.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation from service, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is causally 
related to service.  See Hensley v. Brown, 5 Vet. App. 155, 
160 (1993).  

The service treatment records are negative for any 
complaints, treatment, or findings related to a hearing loss 
disability or tinnitus.  Indeed, the service treatment 
records contain audiograms conducted at various times during 
the Veteran's active service, including at separation from 
service, and none of the audiograms reveal a hearing 
impairment sufficient to be considered a disability, as 
defined by VA.  See August 1972 pre-enlistment examination; 
February 1975 audiogram, March 1977 report of medical 
examination, and December 1978 separation examination.  Such 
facts provide evidence against this claim.  

The Board acknowledges that the lack of any evidence showing 
the Veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service (38 C.F.R. § 3.385) is not fatal to his claim.  
The laws and regulations do not require in-service complaints 
of, or treatment for, hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Instead, the Court has held that, where there 
[is] no evidence of a veteran's hearing disability until many 
years after separation from service, "[i]f evidence should 
sufficiently demonstrate a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service."  Hensley, 5 Vet. App. at 160 (quoting 
Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  

The evidence shows the Veteran met the criteria for a hearing 
loss disability as shown in VA audiologic examination in 
September 2009, many years after service.  Therefore, the 
critical question is whether the current hearing loss is 
causally related to service.  

The post-service medical evidence contains several audiograms 
that were conducted between November 2004 and September 2009.  
However, as to the audiograms conducted in November 2004 and 
August 2005, the Board notes that the audiograms were in 
graphical form and were not numerically interpreted.  
Instead, the physicians who conducted the audiograms in 
November 2004 and August 2005 merely provided a statement 
that the tests revealed bilateral hearing loss.  As a result, 
the Board may not use the results from those tests because 
the graphs are not accompanied by numerical results.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995).  

In evaluating this claim, however, the Board notes that the 
August 2005 audiometric evaluation report reveals that the 
Veteran reported a 10 to 15 year history of noticeable, 
chronic tinnitus, which he attributed to excessive noise 
exposure during military service.  

While the Veteran attributed his tinnitus to military 
service, the Board notes that, given his report of a 10 to 15 
year history of tinnitus, the Veteran's tinnitus did not have 
its onset until 1990, which is more than 10 years after he 
was separated from service, providing factual evidence 
against his own claim.  

Nevertheless, the record contains audiograms conducted in 
November 2005 and September 2006 that were numerically 
interpreted and show the Veteran's hearing was within normal 
limits, according to VA regulations.  The Board notes that 
the November 2005 and September 2006 audiograms revealed the 
Veteran has a bilateral hearing impairment; however, the 
Veteran's impaired hearing, as reflected in those audiograms, 
did not meet the regulatory threshold requirements for 
hearing disability.  See 38 C.F.R. § 3.385.  The Board also 
notes that the November 2005 audiogram did not contain 
results of the auditory thresholds at the 4000 Hz frequency, 
which renders that audiological examination insufficient to 
evaluate the Veteran's hearing impairment, as VA regulations 
require that a finding of a hearing loss disability be based 
upon the auditory thresholds in the 500, 1000, 2000, 3000, 
and 4000 Hz frequencies.  See 38 C.F.R. § 3.385.  

Review of the record reveals that the Veteran sought 
treatment for tinnitus in November 2005, reporting that it 
was episodic in nature and made sleeping difficult.  The 
Veteran did not provide any information as to when his 
tinnitus began.  See statements from Drs. M.L. and D.T. dated 
November 2005; see also May 2006 statement from Dr. R.H.  

Medical evidence of bilateral hearing loss, as defined by VA, 
is not shown until September 2009, which is 30 years after 
the Veteran was separated from service.  See September 2009 
VA examination report.  While the Veteran was diagnosed with 
bilateral sensorineural hearing loss at the September 2009 VA 
examination, the audiologist who conducted the examination 
opined that the Veteran's sensorineural hearing loss is not 
the result of acoustic trauma in service.  The examiner noted 
that the Veteran entered service and separated from service 
with normal hearing under VA standards.  He also noted that 
the Veteran had normal hearing for 27 years after he 
separated from service, including at a VA audiological 
examination conducted in September 2006.  The September 2009 
VA examiner noted that the evidentiary record contains 
medical opinions that connect the Veteran's hearing loss to 
his military noise exposure; however, the examiner reiterated 
the reasons that support his conclusion and stated that, most 
likely, the Veteran's bilateral hearing loss is age-related, 
not noise related, providing highly probative evidence 
against this claim.  

Review of the record reveals that the Veteran has reported 
that his tinnitus began during military service.  See 
September 2006 VA examination report.  However, at the 
September 2009 VA examination, the Veteran reported that his 
tinnitus began during his post-service employment as a taxi 
driver from 1990 to 2006.  After examining the Veteran and 
reviewing his medical history and records, the September 2009 
VA examiner opined that the Veteran's tinnitus is not the 
result of military noise exposure, noting the Veteran's 
report that his tinnitus had its onset after service and that 
the service treatment records contain no treatment or 
diagnosis of tinnitus, including at the December 1978 
discharge examination.  The VA examiner stated that, most 
likely, the causative factor of the Veteran's tinnitus is 
sensorineural hearing loss, which was not shown at separation 
from service.  

There is no allegation or indication that the September 2009 
VA examination was not adequate to evaluate the Veteran's 
current hearing impairment.  In addition, the Board notes 
that the VA examiner provided a conclusion that was based 
upon review of the Veteran's claims file and examination of 
the Veteran and was supported by a complete rationale based 
on all relevant facts in this case.  Therefore, the Board 
finds the September 2009 VA examination and opinion is the 
most competent and probative evidence as to the Veteran's 
current hearing disability, to include tinnitus, and the 
likelihood that the disability is related to military 
service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

In making this determination, the Board notes that the record 
contains medical opinions from two private physicians who 
purport to establish that the Veteran's hearing loss and 
tinnitus are related to his military service.  However, the 
Board ascribes lessened probative value to those opinions for 
the following reasons:  In November 2005, Dr. M.L. opined 
that the Veteran's bilateral sensorineural hearing loss and 
tinnitus are medically connected to his employment with the 
U.S. Air Force for 6 years, in which he was exposed to 
hazardous noise levels.  Dr. M.L. stated that it is medically 
reasonable to indicate the relationship of his hearing loss 
and tinnitus with this employment.  Similarly, Dr. W.F. 
opined, in July and November 2008, that the Veteran's hearing 
loss and tinnitus are related to his substantial noise 
exposure during service.  

The statements from Drs. M.L. and W.F. are considered 
competent medical evidence; however, the statements are 
ascribed lessened probative value because neither physician 
addressed the lack of evidence showing a hearing loss 
disability, according to VA standards, during service or for 
30 years thereafter.  The Board notes that the lack of 
evidence showing a hearing loss disability for many years 
after service is a relevant fact that must be considered in 
determining whether the Veteran's current hearing impairment 
is related to service and noise exposure in service, and 
neither Dr. M.L. or Dr. W.F. have identified factors in this 
case that sufficiently demonstrate an etiologic relationship 
between the Veteran's in-service noise exposure and his 
current hearing impairment.  See Nieves-Rodriguez, 22 Vet. 
App. at 303-04; see also Hensley, 5 Vet. App. at 160.  

As to the Veteran's tinnitus, neither Dr. M.L. nor Dr. W.F. 
considered and/or addressed the Veteran's inconsistent 
reports regarding the onset of his tinnitus disability.  It 
does not appear that either physician had an opportunity to 
review the Veteran's claim file and, thus, it does not appear 
that they were informed of all relevant facts before 
rendering their conclusions.  

In this regard, the Board notes that, given the subjective 
nature of tinnitus, the report of onset of the disability is 
highly probative in determining the etiology of the 
disability.  While Drs. M.L. and W.F. relied on the Veteran's 
report of onset in service in rendering their opinions, given 
the other, inconsistent reports of onset after service by the 
Veteran himself, the Board finds that Drs. M.L. and W.F. were 
not aware of all relevant facts in this case, such that a 
probative medical opinion could be rendered.  See Nieves-
Rodriguez, 22 Vet. App. at 303-04.  Therefore, for the 
foregoing reasons, the Board finds the statements from Drs. 
M.L. and W.F. are less than probative as to whether the 
Veteran's current hearing impairment, including tinnitus, is 
related to his military service.  

In evaluating the ultimate merit of this claim, the Board 
finds the most competent and probative evidence of record 
preponderates against a finding that the Veteran's current 
bilateral hearing loss and tinnitus are related to his 
military service.  As noted, a bilateral hearing loss 
disability consistent with VA's regulatory requirements is 
not shown during service or for 30 years thereafter, there is 
inconsistent evidence as to the onset of the Veteran's 
tinnitus, and the most competent medical evidence of record 
shows that the Veteran's current hearing loss and tinnitus 
are not related to his military service.  

In evaluating this claim, the Board has considered the 
Veteran's statements as to why he believes his current 
hearing impairment is related to service.  While the Veteran 
is capable of providing evidence of the symptomatology that 
he experiences, such as ringing in his ears, the Board notes 
that a determination as to causation or etiology in this case 
requires an opinion from a medical professional, given the 
complexities involved in determining whether a hearing 
impairment is consistent with a disability associated with 
acoustic trauma and determining if the evidence, as a whole, 
demonstrates a relationship between a hearing impairment 
manifested many years after noise exposure.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In this context, the Board notes tinnitus is largely 
subjective and, thus, subject to lay observation and 
description.  Depending on the particular facts in a case, 
lay evidence of tinnitus may also be sufficient to establish 
a nexus to service.  In this case, however, the Veteran has 
provided inconsistent reports as to when he first experienced 
tinnitus, actually providing factual evidence against his own 
claim.  

For example, the Veteran has generally maintained that 
tinnitus began during service but, in August 2005 and at the 
September 2009 VA examination, he reported that his tinnitus 
began during post-service employment as a taxi driver.  
Because the statements in August 2005 and September 2009 are 
recorded in medical records that were generated with a view 
towards ascertaining the appellant's then-state of physical 
fitness, the Veteran's statements of post-service onset of 
tinnitus are akin to statements of diagnosis and treatment, 
are of increased probative value, and lessen his credibility 
as to the report of onset during service.  See Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997).  

Service connection for bilateral hearing loss and tinnitus on 
a presumptive basis is not available in this case because 
there is no indication in the evidence of record that the 
Veteran manifested an organic disease of the nervous system, 
shown to include either hearing loss or tinnitus, to a 
compensable degree within his first post-service year.  See 
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  In this regard, the Board again notes that the 
Veteran's hearing was normal at his separation examination in 
December 1978 and he did not lodge any pertinent complaint as 
to hearing loss or tinnitus at that time.  Furthermore, the 
Veteran has not submitted or identified medical records, or 
credible lay evidence, that show he suffered from bilateral 
hearing loss or tinnitus between the time he was separated 
from service, in January 1979, and his diagnosis of hearing 
loss in September 2009 or the first contemporaneously 
documented complaint of tinnitus in August 2005.  

In view of the foregoing, the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus cannot be 
granted because there is no competent evidence of hearing 
loss or tinnitus during service or for many years thereafter 
and there is no competent evidence that provides a nexus 
between the Veteran's current hearing loss and tinnitus and 
military noise exposure.  Therefore, the Board finds the 
preponderance of the evidence is against the claims for 
service connection for bilateral hearing loss and tinnitus, 
and there is no reasonable doubt to be resolved.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

Skin Disability

The Veteran has asserted that service connection is warranted 
because he incurred a skin disability in service.    

The service treatment records show the Veteran was treated 
for a skin disability on several occasions.  In March 1973, 
the Veteran reported for treatment complaining of a rash 
under his right arm.  The impression was questionable 
dermatitis, right axilla.  In August 1973, the Veteran 
complained of a red, itchy rash that occurred while working 
with hydraulic fluid.  The impression was contact dermatitis 
secondary to hydraulic fluid and urticaria, and it was 
recommended that the Veteran be removed from the hydraulics 
field.  The Veteran did not complain of a skin rash again 
until June 1974; however, objective examination revealed 
normal skin.  However, in June and September 1975, the 
Veteran complained of a rash on his arms and neck, which was 
diagnosed as dermatitis and atopic dermatitis.  There are no 
subsequent complaints, treatment, or findings related to 
dermatitis or any other skin disability during service.  

At the Veteran's separation examination in December 1978, his 
skin was normal on clinical evaluation and he denied having 
any skin diseases, providing what the Board finds to be 
highly probative evidence against the claim that the Veteran 
had a chronic skin disability during service.   

While the service treatment records show the Veteran 
manifested a skin disability during service, review of the 
evidentiary record reveals there is no competent medical 
evidence showing the Veteran has a current skin disability.  
Indeed, VA outpatient treatment records dated from October 
2007 to January 2010 do not contain any complaints, 
treatment, or findings related to a skin disability.  

Importantly, the Board notes the Veteran has not submitted or 
identified any other post-service medical evidence, or lay 
evidence that shows he has suffered from a skin disability at 
any time since separation from service.  

In this regard, the Veteran has stated that he has not had a 
chronic skin disability because he stayed away from motor 
oil, hydraulic fluid, and the entire transmission of a motor 
vehicle, as recommended by the physicians during service.  
However, the Veteran believes he is entitled to service 
connection for a skin disability because he could have been 
employed as a mechanic and made a generous amount of money 
but he was unable to because of the skin disability incurred 
during service.  

The Board has considered the Veteran's assertions; however, 
without proof of the disability being claimed, a claim of 
service connection cannot be granted, even when there is 
evidence of the claimed disability during service.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992) (absent proof of the existence of the disability 
being claimed, there can be no valid claim); see also 
Hickson, supra.  

In making this determination, the Board recognizes that the 
Court of Appeals for Veterans Claims has held that the 
presence of a chronic disability at any time during the 
claims process can justify a grant of service connection, 
even where the most recent diagnosis is negative.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  While the evidence shows 
the Veteran suffered from dermatitis during military service, 
there is no evidence of record which shows that the in-
service dermatitis caused or represented a chronic skin 
disability, as there is no evidence of any complaints or 
treatment for a skin disability from September 1975 to the 
time the Veteran was separated from service in January 1979 
and thereafter.  

Therefore, because the evidence fails to establish that the 
Veteran has manifested a skin disability at any time since 
separation from service, including during the appeal period, 
the Board finds that service connection for a skin disability 
must be denied.  There is no doubt to be resolved.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss 
is reopened, but denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for a skin disability is 
denied.  


REMAND

The Veteran has asserted that service connection is warranted 
because his current diagnosis of diabetes mellitus is related 
to exposure to herbicides during military service.  In the 
alternative, the Veteran has asserted that, while a diagnosis 
of diabetes mellitus is not reflected in the service 
treatment records, his doctor told him he was he was 
suffering from symptoms of diabetes during service, including 
frequent urination, thirst, and constant hunger.  See August 
2005 statement from Veteran.  

The service treatment records show that, in May 1974, the 
Veteran presented for treatment complaining of frequent and 
painful urination, with suprapubic discharge.  While the 
Veteran reported that his symptoms had been present for 
approximately 7 years, he reported that the symptoms had 
become more severe in the previous three weeks.  Urine 
culture and urinalysis were within normal limits and 
medication did not provide any particular result.  The 
Veteran was noted to have continued frequency and nocturia, 
but his suprapubic discomfort was relived.  The impression 
was frequency and dysuria, etiology unknown.  

The service treatment records, including the December 1978 
separation examination, do not contain any subsequent 
complaints, treatment, or findings related to frequency, 
dysuria, or any other symptoms generally associated with 
diabetes mellitus.  

The evidentiary record does not contain medical evidence 
documenting the first, contemporaneous diagnosis of diabetes 
mellitus.  Instead, a November 1997 treatment record reflects 
that the Veteran had a record in his wallet, dated 1984, that 
showed he was under the care of Dr. C, who is now deceased, 
and had a glucose tolerance test (GTT) which revealed that he 
had diabetes.  The November 1997 treatment record also notes 
that the Veteran had elevated blood sugar in October 1995 and 
November 1997.  Review of the record reveals the Veteran's 
diagnosis of diabetes mellitus has continued throughout the 
appeal period.  See VA outpatient treatment records dated 
October 2007 to January 2010.  

Under the VCAA, VA is obligated to provide an examination 
where the record contains competent evidence that the 
claimant has a current disability, there is evidence of an 
event, injury, or disease in service, or during an applicable 
presumptive period, the record indicates that a disability or 
signs or symptoms of disability might be associated with 
active service, and the record does not contain sufficient 
information to make a decision on a claim.  38 U.S.C.A. § 
5103A (West 2002); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

In this case, the Veteran's service treatment records show 
that he sought treatment for frequency and dysuria during 
service, the etiology of which could not be determined.  The 
evidentiary record also contains evidence that shows the 
Veteran has a current diagnosis of diabetes mellitus and that 
he was diagnosed with diabetes mellitus as early as 1984, 
which the Board notes is five years after he was separated 
from service.  Furthermore, the Veteran has reported that his 
physician told him that symptoms of diabetes were present 
during service, which, in considering the benefit-of-the-
doubt doctrine, is sufficient to indicate that the Veteran's 
current diabetes mellitus may be related to his military 
service.  As a result, the Board concludes that the Veteran 
should be afforded a VA examination in order to determine the 
likelihood that his current diabetes mellitus is 
etiologically related to service, to include the frequency 
and dysuria manifested therein.  See 38 C.F.R. § 3.159(c)(4) 
(2009); Duenas v. Principi, 18 Vet. App. 512 (2004) (holding 
that a medical examination should be afforded unless there is 
"no reasonable possibility" that an examination would aid 
in substantiating a veteran's claim).  Therefore, the Board 
finds that a remand for a medical examination and opinion is 
necessary in order to render a fully informed decision.

Accordingly, the case is REMANDED for the following action:

1.	Request that the Veteran submit all 
evidence in his possession that 
supports his claim, including the 1984 
record from Dr. C that shows a 
diagnosis of diabetes mellitus.  

2.	Schedule the Veteran for VA examination 
to determine whether there is a causal 
nexus between his currently diagnosis 
of diabetes mellitus (if any) and his 
active military service.  All indicated 
tests and studies should be conducted, 
and all findings described in detail.

The claims file must be made available 
to the examiner for review, and the 
examination report should reflect that 
such review is accomplished.



The examiner should render an opinion 
as to whether it is at least as 
likely as not (i.e., a probability of 
50 percent) or unlikely (i.e., a 
probability of less than 50 percent) 
that any current diabetes mellitus is 
related to the Veteran's active 
service, including the frequency and 
dysuria manifested during service.  

A rationale must be provided for each 
opinion offered.  

If it cannot be determined whether 
the Veteran's current diabetes 
mellitus is related to his active 
service, on a medical or scientific 
basis and without invoking processes 
relating to guesses or judgment based 
upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the report and explain why 
this is so.

3.	Thereafter, the issue on appeal should 
be readjudicated.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


